Judgment for the defendant. The plaintiff, a customer, was hurt in a revolving door at the entrance to the defendant’s store. The judge directed a verdict for the defendant and reported the case, the parties stipulating that if there was error judgment should be entered for the plaintiff. While pushing, she was struck in the back by one of the quarter sections, to which a cable was attached and “hanging down.” Less than an hour earlier, in order to permit passage on either side, the defendant’s superintendent had “collapsed” the doors by “taking out” the cables, which were rendered loose and “hanging down,” and by pushing the sections together. The plaintiff specified that the defendant was negligent in that the “revolving door was left with cable unfastened, due either to the failure to properly attach same, or to the worn condition of some part of the attachment causing it to become loose.” The meager evidence fails to reveal that the cables were worn or that there was impropriety in unfastening them or in “collapsing” the doors. Any unsafe condition is not shown to have been caused by negligence of the defendant or to have existed so long that the defendant should have discovered it. This case resembles Toland v. Paine Furniture Co. 175 Mass. 476, and similar decisions, and is unlike cases of which Promisel v. Hotels Statler Corp. 286 Mass. 15, is an example.